MEMORANDUM **
Oregon state prisoner Patrick Hugh Morrison appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1988 action alleging he was denied a jury trial in a state prison disciplinary proceeding. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim pursuant to 28 U.S.C. § 1915(e), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court did not err in dismissing Morrison’s action for failure to state a claim on the ground that the Seventh Amendment guarantee of a jury trial does not apply to state proceedings. See R.J. Reynolds Tobacco Co. v. Shewry, 423 F.3d 906, 924 (9th Cir.2005) (“[T]he Seventh Amendment’s guarantee of the right to a civil trial by jury does not apply to the states and was not incorporated into the Fourteenth Amendment.”).
The district court also did not abuse its discretion by denying his motion for clarification.
Morrison’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.